FIRST AMENDMENT TO

CRYO-CELL INTERNATIONAL, INC.

EMPLOYMENT AGREEMENT FOR

DAVID PORTNOY



WHEREAS, Cryo-Cell International, Inc. (the "Company") and David Portnoy, (the
"Executive") entered into an Employment Agreement dated December 1, 2011 (the
"Agreement"); and

WHEREAS, the Company and the Executive wish to amend the Agreement to clarify
that the determination of whether the "Threshold," "Target," and "Stretch"
performance standards have been achieved with respect to (i) the bonuses to be
paid under Section 3(b) of the Agreement; and (ii) the grant of the equity
awards described in Section 3(c)(ii) of the Agreement, shall be made without
regard to any accounting impact of such awards on the Company's financial
statements; and

WHEREAS, Section 14(b) of the Agreement provides that the Agreement may be
amended by an instrument in writing signed by the Company and the Executive.

NOW THEREFORE, the Company and the Executive hereby agree to amend the Agreement
as set forth below:

1. The following is added to the end of Section 3(b), effective as of December
1, 2011:

The "Threshold," "Target," and "Stretch" standards for Annual Incentives
described in this Section 3(b) shall be determined without regard to any
accounting impact of such bonuses on the Company's financial statements.

2. The following is added to the end of Section 3(c)(ii), effective as of
December 1, 2011:

The "Threshold," "Target," and "Stretch" standards for Annual Incentives
described in Section 3(b) above shall be determined without regard to any
accounting impact of such bonuses on the Company's financial statements and
without regard to the potential grant of stock options described in this Section
3(c)(ii).

3. The first paragraph of Section 3(c)(ii) is amended to read as follows,
effective as of December 1, 2011 (to correct the Company's fiscal year end
date):

(ii) In addition to the grant of stock options described above, if the Executive
is employed by the Company on November 30, 2013 , then no later than February
28, 2014, the Company shall grant the Executive stock options under the
Company's 2012 Stock Plan to acquire an additional 100,000 shares of Company
stock for the achievement of each of the three "Stretch" criteria described
above for the fiscal year ending November 30, 2013 (up to 300,000 shares if all
three Stretch criteria are achieved) with a grant price equal to the fair market
value of a share of Company stock on December 1, 2011, with vesting for each
achieved Stretch criteria as follows:

IN WITNESS WHEREOF, the Company and the Executive have signed this First
Amendment on the date set forth below.



CRYO-CELL INTERNATIONAL, INC.



 

February 13, 2012

By: /s/ George Gaines



Date George Gaines, Chair, Compensation Committee



 

EXECUTIVE



 

February 13, 2012

/s/ David Portnoy



Date David Portnoy



 